Citation Nr: 0826973	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-23 627	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
neck disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a cold injury to the feet.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and November 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a skin disorder and entitlement to service 
connection for a neck disorder are addressed in the remand 
portion of the decision below, and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a neck disorder and residuals of a 
cold injury to the feet were denied by an unappealed February 
2004 rating decision.

2.  Evidence associated with the claims file since the 
unappealed February 2004 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a neck disorder.

3.  The veteran's current neck disorder is not shown by the 
medical evidence of record to be related to his military 
service.

4.  Evidence associated with the claims file since the 
unappealed February 2004 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for residuals of a cold 
injury to the feet.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a neck disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a cold injury to the feet is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to an initial 
adjudication of the veteran's claims, a December 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473; Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that 


pertained to these claims.  38 C.F.R. § 3.159(b)(1).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007), cert. granted __ U.S.L.W. __ (U.S. Jun. 16, 2008) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, 
VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran's VA medical treatment 
records and morning sick reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The National Personnel 
Records Center (NPRC) indicated in November 2003 that the 
veteran's service medical records were not obtainable.  It 
was presumed that they were destroyed in a fire in 1973.  As 
such, there is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, a loss of the veteran's service medical 
records does not create any heightened "benefit of the 
doubt," only a heightened duty to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain the decision.  Ussery v. 
Brown, 8 Vet. App. 64, 68 (1995).  Similarly, the legal 
standard for proving a claim for service connection is not 
lowered, but the Board's obligation to evaluate and discuss 
in its decision all the evidence that may be favorable to the 
veteran is increased.  Russo v. Brown, 9 Vet. App. 46, 50-51 
(1996).  

Although no VA examination was provided regarding the merits 
of the veteran's service connection claim for residuals of a 
cold injury to the feet, no such examination was required 
because, as indicated below, no new and material 


evidence has been presented.  See 38 C.F.R. § 
3.159(c)(4)(iii).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claims of 
entitlement to service connection for a neck disorder and 
residuals of a cold injury to the feet.  Such determinations, 
however, are not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claims.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the February 2004 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claims for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).

I.  Neck Disorder

In a February 2004 rating decision, the RO denied service 
connection for a neck disorder because there was no evidence 
that a diagnosed neck disorder was incurred in or caused by 
service.  The veteran did not file a timely notice of 
disagreement to this decision.  Accordingly, the February 
2004 RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

In October 2005, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a neck 
disorder.  In a February 2006 rating decision, the RO did not 
find new and material evidence to reopen the claim of 
entitlement to service connection for a neck disorder.  The 
veteran filed a timely notice of disagreement, and 
subsequently perfected his appeal.  

The veteran is seeking to reopen his claim for entitlement to 
service connection for a neck disorder.  He contends that 
this disorder began during service.  The underlying basis for 
the RO's February 2004 denial of the veteran's claim was that 
there was no evidence that a neck disorder was incurred in or 
caused by service.

Comparing the evidence received since the RO's February 2004 
decision to the previous evidence of record, the Board finds 
that the additional evidence submitted 


includes evidence which is new and material.  At the time of 
the RO's February 2004 denial of the veteran's claim, the 
only evidence of record included the veteran's claim form and 
a statement from the NPRC that the veteran's service medical 
records were not obtainable because they were fire-related.  
There was no evidence that the veteran had a neck disorder 
and no evidence that the veteran's neck disorder was related 
to service.

Evidence received since the RO's February 2004 decision 
includes VA treatment records, morning sick reports, and the 
veteran's testimony.  Specifically, the evidence shows that 
the veteran has a current diagnosis of a neck disorder.  As 
the additional evidence includes medical evidence of a 
current disability, the Board finds that this newly received 
evidence raises the possibility of substantiating the 
veteran's claim for service connection herein.  Accordingly, 
new and material evidence has been submitted, and the claim 
for service connection for a neck disorder is reopened.

II.  Residuals of a Cold Injury to the Feet

In a February 2004 rating decision, the RO denied service 
connection for residuals of a cold injury to the feet because 
the evidence did not show that residuals of a cold injury to 
the feet were incurred in or caused by service.  The veteran 
did not file a notice of disagreement to the RO's February 
2004 decision.  The RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  In a February 2006 rating decision, the RO did not 
find new and material evidence to reopen the veteran's claim 
because the evidence was not new and did not raise a 
reasonable possibility of substantiating the claim.  In 
February 2006 the veteran filed a notice of disagreement, and 
he perfected his appeal in July 2006.  

The evidence of record at the time of the February 2004 
rating decision includes the veteran's claim form and a 
statement from the NPRC that the veteran's service medical 
records were not obtainable because they were fire-related.  
There was no evidence of diagnosed residuals of a cold injury 
to the feet and no evidence that any such disorder was 
incurred in or otherwise related to service.

Evidence submitted after the February 2004 rating decision 
includes VA treatment records, morning sick reports, and the 
veteran's testimony.  Morning sick reports are negative for 
any complaints of or treatment for a cold injury.  VA 
treatment records from October 1995 and November 1995 reveal 
that the veteran reported a history of having had frostbite 
on his left foot.  He complained of cracking on the bottom of 
his left foot since he had frostbite.  At an October 2006 RO 
hearing, the veteran testified that he had frozen feet 
inservice as a result of inadequate boots.  He explained that 
the boots were cold-weather boots, but that they allowed too 
much air to come in.  He stated that, when his boots failed, 
he put his feet into his mittens.  He further testified that 
his current symptoms included itchy feet, cold toes when it 
is cold, and numbness and tingling in his little toe.

The evidence of record does not demonstrate new and material 
evidence to reopen the veteran's claim for service 
connection.  The Board acknowledges that the evidence 
submitted after the February 2004 rating decision is new, 
because it was not previously submitted to VA.  38 C.F.R. § 
3.156(a).  However, the newly submitted evidence is not 
material to the veteran's claim.  38 C.F.R. § 3.156(a).  At 
the time of the February 2004 rating decision, the veteran's 
claims file contained no evidence of a diagnosis of residuals 
of a cold injury to the feet, and no evidence that any 
diagnosed residuals were incurred in or are otherwise related 
to service.  The claim was ultimately denied in February 2004 
because the evidence of record did not demonstrate that 
residuals of a cold injury to the feet were incurred in or 
caused by service.  The newly submitted evidence demonstrates 
that the veteran reported having had frostbite on his left 
foot.  As the newly submitted evidence does not provide a 
diagnosis of current residuals of a cold injury to the feet, 
and does not indicate that any current residuals were 
incurred in or are otherwise related to service, the newly 
submitted evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to 
service connection for residuals of a cold injury to the feet 
is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence having been submitted, the claim to 
reopen the issue of entitlement to service connection for a 
neck disorder is granted; the claim is granted to this extent 
only.

New and material evidence not having been received; the claim 
for entitlement to service connection for residuals of a cold 
injury to the feet is not reopened.


REMAND

The veteran is seeking to reopen the previously denied claim 
of entitlement to service connection for a skin rash.  

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the claimant of what information or evidence is needed 
in order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio, 16 Vet. App. at 187.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in new and material evidence cases, the claimant must 
be notified of the elements of service connection on which 
the claim was previously denied, and be given notice that he 
must submit evidence specifically relating to such elements.

Based upon its review of the veteran's claims file, the Board 
finds that the RO failed to provide the veteran with adequate 
notice concerning his claim to reopen the issue of 
entitlement to service connection for a skin disorder.  
Specifically, after the veteran filed his claim to reopen in 
October 2006, the RO failed to provide him with any notice 
whatsoever.  As the RO failed to notify the veteran of the 
information needed to substantiate his claim to reopen the 
issue of entitlement to service connection for a skin rash 
including the submission of new and material evidence, failed 
to advise the veteran of the elements of service connection 
on which the claim was previously denied, and failed to 
notify the veteran that he must submit evidence specifically 
relating to such elements, remand is required so that the RO 
may provide such notice.

Additionally, with respect to the veteran's claim for 
entitlement to service connection for a neck disorder, remand 
is required for additional development in accordance with 
VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Remand is required to obtain an additional medical 
opinion regarding the etiology of any neck disorder found.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting 
that when the medical evidence of record is insufficient, in 
the opinion of the Board, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran of what information or evidence 
is needed in order to substantiate his 
claim to reopen the issue of entitlement 
to service connection for a skin rash, 
and it must assist the veteran by making 
reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  This 
notice must also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a).

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any neck disorder found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed neck disorder is related to the 
veteran's active duty service.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received, the 
claim to reopen the issue of entitlement 
to service connection for a skin rash 
must be readjudicated, and the issue of 
entitlement to service connection for a 
neck disorder must be adjudicated on the 
merits.  If any claim remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


